MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years Ended December 31, 2009 2008 2007 2006 2005 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ (126,653 ) $ 293,826 $ 308,288 $ 303,396 $ 250,905 Income Taxes (96,092 ) 147,475 190,024 166,110 146,249 (222,745 ) 441,301 498,312 469,506 397,154 Rents (b) 14,475 11,781 11,947 7,688 11,109 Interest (c) 89,943 86,320 76,248 74,531 56,440 Total Earnings Available for Fixed Charges $ (118,327 ) $ 539,402 $ 586,507 $ 551,725 $ 464,703 Preferred Dividend Requirements $ 685 $ 685 $ 685 $ 685 $ 685 Ratio of Income Before Income Taxes to Net Income 176 % 150 % 159 % 154 % 155 % Preferred Dividend Factor on Pretax Basis 1,206 1,028 1,089 1,055 1,062 Fixed Charges (d) 109,117 101,452 90,545 84,898 68,934 Combined Fixed Charges and Preferred Stock Dividends $ 110,323 $ 102,480 $ 91,634 $ 85,953 $ 69,996 Ratio of Earnings to Fixed Charges — (e) 5.3x 6.5x 6.5x 6.7x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends — (e) 5.3x 6.4x 6.4x 6.6x (a) Net income excludes undistributed income for equity investees. (b) Represents interest portion of rents estimated at 33 1/3%. (c) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (d) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income). (e) Due to the $384.4 million after-tax noncash write-down of natural gas and oil properties in the first quarter of 2009, earnings were insufficient by $228.7 million to cover combined fixed charges and preferred stock dividends for the twelve months ended December 31, 2009. If the $384.4 million after-tax noncash write-down is excluded, the ratio of earnings to fixed charges and the ratio of earnings to combined fixed charges and preferred stock dividends would both have been 4.6 times for the twelve months ended December 31, 2009. The above ratios related to fixed charges and combined fixed charges and preferred stock dividends that exclude the effect of the after-tax noncash write-down of natural gas and oil properties are non-GAAP financial measures. The Company believes that these non-GAAP financial measures are useful because the write-down excluded is not indicative of the Company’s cash flows available to meet its fixed charges obligations. The presentation of this additional information is not meant to be considered a substitute for financial measures prepared in accordance with GAAP.
